519 F.2d 169
89 L.R.R.M. (BNA) 2928, 77 Lab.Cas.  P 10,992
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MUNCY CORPORATION, Respondent.
No. 74-2220.
United States Court of Appeals,Sixth Circuit.
July 14, 1975.

Elliott Moore, Deputy Associate Gen. Counsel, Peter M. Bernstein, N.L.R.B., Washington, D. C., for petitioner.
Harvey B. Rector, Gregory Paul Rector, Rector & Assoc., Akron, Ohio, Roy E. Browne, Hershey & Browne, Akron, Ohio, for respondent.
Before PECK, McCREE and MILLER, Circuit Judges.
PER CURIAM.


1
There is before the Court for consideration an application by the petitioner for enforcement of an order of the National Labor Relations Board dated June 10, 1974, and reported at 211 N.L.R.B. No. 30.  The issues presented all involve sufficiency of the evidence questions, and in each area of concern the Board approved and adopted the findings of the administrative law judge.


2
Specifically, we are required to determine whether there is substantial evidence in the record as a whole to support the Board's findings that the Company interfered with, restrained and coerced its employees in violation of Section 8(a)(1) of the National Labor Relations Act; that the Company refused to bargain in good faith with the Union in violation of Section 8(a)(5) and (1) of the Act; and that the Company violated Section 8(a)(3) and (1) of the Act by refusing to reinstate and by discharging unfair labor practice strikers because of their union activities.


3
As is not infrequently the case, we are confronted with a situation in which the administrative law judge chose to discredit the testimony of the witnesses for the petitioner and to credit those of the Union, but we conclude that it cannot be said that there is not sufficient testimony in the record to support the findings of fact adopted by the Board.  Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951).


4
Enforcement of the order is granted.